Miscellaneous Order No. DC-18-OO1O-D
                             Court of Appeals No. 05-17-01080-CV
                                District Court No. DF-00-14691

 IN RE:                                                §    IN THE DISTRICT COURT
                                                       §
 TRACY NIXON,                                          §    DALLAS COUNTY, TEXAS
                                                       §
 A VEXATIOUS LITIGANT.                                 §    95TH   JUDICIAL DISTRICT

                                                   ORDER

           Before the Court is the request of Tracy Nixon, a vexatious litigant, for permission

 to seek review by the Supreme Court of Texas of reviewable actions of the Court of

Appeals for the fifth District of Texas at Dallas.

           An individual declared a vexatious Litigant pursuant to Tex. Civ. Prac. & Rem.

Code   §   11.101(a) may be required to obtain permission from the appropriate local

administrative judge before filing, pro se, “new litigation in a court to which the

[prefihingi order applies...   .“   Id.,   §   11.102(a).

       Having considered the facts and the law, and having reviewed in detail the filings

in the actions at issue, it is the Court’s opinion that Nixon’s request should be

GRANTED. Accordingly, Tracy Nixon is hereby granted permission to seek review by

the Supreme Court of Texas of actions of the Fifth District Court of Appeals at Dallas in

No. 05-17-010$0-CV, which case originated in the family District Court in Cause No.

Df-0O-14691.




ORDER Page 1
           -
    IT IS SO ORDERED.

    Signed this   day of November, 2018.



                                KEN M0LBERG    \/
                                Judge, 95TH DistrictCourt
                                Local Administrative District Judge,
                                Dallas County, Texas




ORDER Page 2
      -
Order entered October 30, 2018




                                          In The
                              €ourt of ppcat
                       fifj itritt of ZEexa at Daffa
                                   No. O5-17-01080-CV       —




                                TRACY NIXON, Appellant

                                            V.

         THE ATTORNEY GENERAL OF THE STATE OF TEXAS, Appellee

                    On Appeal from the 301st Judicial District Court
                                 Dallas Conntv Texas
                         Trial Court Cause No. DF-004 4691

                                         ORDER
                                 Before the Court En Banc

      Befoe the Court is appellant’s October 17, 201$ motion for rehearing en banc.

Appellant’s motion is DENIED.


                                                   /s/   CAROLYN WRIGHT
                                                         CH[Ef JUSTICE
                                 THE SUPREME COURT OF TEXAS




tracy nixon     ,   petitioner
                                                     NO.



        vs,



the attorney general of the state
of texas,     respondent



 kimberlyn rhynes

                     respondent



texas comptroller of public account,                       respondent



texas house of representitives        ,   respondent




                           petitioners motion to extend time to

                        extend time to file petition for revie.



                                           a.       iritroouction

1.   PETITIONER IS TRACY NIXON RESPONDENT IS THE ATTORNEY GENERAL

OF THE STATE OF TEXAS,      KIMBERLYN RHYNES,           RESPONDENT


TEXAS COMPTROLLER OF PUBLIC ACCOUNT             ,   RESPONDENT

TEXAS HOUSE OF REPRESENTITIVES        ,   RESPONDENT.




                                                                        PAGE   1. E’Ø’EN
                                                  IOD TO FILE A
2. THIS MOTION IS    FILED WITHIN THE 15- DAY PER


                             E A PETITION FOR REVIEW,
MOTION TO EXTEND TIME TO FIL

                            CIVIL PROCEDURE 53..7ff).
AS REOUIREDBY TEXAS RULE OF




                                TO THIS MOTION.
3. THE PARTIES HAVE NOT AGREED
                                                        BEFORE
                           E TO CONTACT THE RESPONDENTS
THE PETITIONER WAS NOT ABL
                                            RGENCY TO FILE
FILING THIS       MOTION BECAUSE OF THE EME
                                                  REVIEW.
THIS MOTION TO EXTEND  TIME TO FILE PETITION FOR

                                 b.    aurgument and au thorities




                                                           NT
                                 UNDER RULE 53.7(f) TO GRA
 4.  THE COURT HAS THE AUTHORITY
                                                     REVIEW.
                            TO FILE HIS PETITION FOR
 PETITIONER ADDITIONAL TIME


           COURT OF APPEALS           ISSUED ITS JUDGMENT
 5..THE


                           j IN NO                      —   (Zq
 ON   C:    ‘U
                       .
                                              t

                                                ION FOR REHEARING
 SITTING EN BANC     DENYING THE APPELLANTS MOT

                                      WRIGHT.
 EN BANC.     ISSUED BY CHIEF CAROLYN




                                                            PAGE 2.   EXTEN
6. PETITIONERS MOTION FOR REHE1RING   WAS DENIED ON      ((ifZr   (   ,2018




7.   PETITIONER REQUEST ADDITIONAL TIME OF 45 DAYS TO FILE A


PETITION FOR REVIEW.




8.   PETITIONER NEEDS ADDITIONAL TIME TO FILE PETITION FOR REVIEW

BECAUSE THE PETITIONER IS FINANCIALLY UNABLE TO PAY THE FILING


FEE. AND COST FOR A SUPERSEADEAS BOND..

9. THE PETITIONER IS AWAITING APPROVAL FROM         LOCAL ADMINIS

TRATIVE      JUDICIAL COURT JUDGE KEN MOLBERG   .   BECAUSE PETITIONER



WAS DECLARED A VEXATIOUS LITIGANT BY THE TRIAL COURT HERE ON

PETITION FOR REVIEW..




                                           RESPEFUjLY SUBMITTED

                                          TRACY NIXON PRO SE
                                          4415 S. MALCOLM XBLVD
                                          DALLAS TEXAS 75215
                                          469—685—2850




                                            PAGE 3.      EXTEN
                                SENSITIVE DATA
NOT1CE T1fiS DOCUMENT CONTAINS
NCP Name:   TRJCY NIXON
CP Name:    KIAIBERL}WJTh”TS
OAG Number: 46O5l664
                             CAUSE NUMBER DFI 601234

                                                      Y   IN THE 3OlSTDITRICTCJ’?I
 TRACYNIXON


                                                                                  OF
                                                      §

                                                          DALLAS’ COUNTY, TEXAS
 XtMBERLYN RiIYNES & the OFFICE OF (HE
 ATTORNEY GENERAL


                                        A VEXATiOUS LITIGANT AND
         ORDER DECtARING TRACY NIXON AS
                           PRE-FILTNG 0 R D £ R

                                                               Nixon a Vexatious Litigant, and the
        Came to be heard Defendant’s Motion to Declare Tracy
                                                                                                   in
                                           vexatious litigant pursuant to the procedures set forth
 Court first declares Mr. Tracy Nixon to he a
                                                                                          issue:
 Texas Rules o Civil Procedure    §   11, is oCthc opinion that the following order shall

                                                              prohibited from Iling inprnprkt peiono any
         It is ORDl.RED that Mr. Tracy Nixon is herchy
                                                                                                       eiudge
                                                       obtaining perrnssion Prom a local administrativ
 new litigation in a court of this State without first
                                                                   litigation in violation of this order, that
 pucsuanto CPRC      §   I L102. lfMr. Tracy Nixon does fIle new
                                                                                                    by Texas
                                                  Nixon will he subject to sanctions as proscribed
 suit will ho stibject to dismissal and Mr. Tracy

  Civil Practice kind Remedies Code      11.101(b).

                                                  deiinkion oFa vexatious      litigant, he is te;uired to Furnish
     Because Mr. Nixon clearly fits the statutory
                                                                                              ha does   not furnish
                                                      and the Court will dismiss this suit if
  security forthe benefit oFthe moingdefendaflt

  the security within the time set by the
                                          order- CPRC      § 1 1.055-56.
                                                                                for the benefit of the
                                          ordered to furnish a $3000f) security
     In the underlying case, Mr. Nixon is
                                             into the Dallas County Trust Rcgistry
   moving defendant which will be deposited


                                                          2